1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                 ***
4
      KEVIN JAMES LISLE,                             Case No. 2:03-cv-1006-MMD-CWH
5
                                       Petitioner,   ORDER REGARDING NOMINATION OF
6            v.                                            POTENTIAL EXPERTS
7
      WILLIAM GITTERE, et al.,
8
                                   Respondents.
9

10

11          In this capital habeas corpus action, Petitioner Kevin James Lisle has filed, pro se,
12   a motion to waive further proceedings and voluntarily dismiss this action. (ECF No. 359.)
13   The Court has determined that Petitioner’s motion raises the questions of whether
14   Petitioner is competent to make such a waiver and whether his waiver is knowing,
15   intelligent and voluntary, and the Court has determined that a mental health examination
16   of Petitioner is necessary in order to resolve those questions. (See ECF No. 358 (Order
17   entered June 20, 2019).) Respondents and the Federal Public Defender (“FPD”) entered
18   a stipulation (ECF No. 362), and the Court approved the stipulation (ECF No. 363),
19   establishing a procedure for the mental health examination. In accordance with the
20   stipulation, Respondents and the FPD conferred and attempted to agree upon an expert,
21   but because they could not agree, each submitted two names of potential experts. (ECF
22   No. 367.) The Court held a telephonic hearing (see ECF No. 369), and then accepted a
23   filing from Respondents stating their position concerning one of the experts nominated by
24   the FPD (ECF No. 371).
25          The Court has considered the potential experts nominated by Respondents and
26   the FPD, and the positions of Respondents and the FPD regarding the four nominated
27   potential experts, and the Court will decline to appoint any of those four. Rather, the Court
28   will direct Respondents and the FPD to confer further and attempt to reach agreement as
1    to an expert other than the four that have been nominated. If Respondents and the FPD

2    cannot agree upon an expert, they are directed to each submit two names of potential

3    experts to the Court by September 27, 2019. In doing so, Respondents and the FPD

4    should seek to identify as potential experts: psychiatrists who have clinical and/or forensic

5    experience, as well as, perhaps, academic experience; psychiatrists who have

6    experience in criminal legal matters, preferably capital cases; and psychiatrists who have

7    exhibited neutrality in criminal matters, perhaps by working for both the prosecution and

8    the defense in such matters.

9           DATED THIS 6th day of September 2019.
10

11
                                               MIRANDA M. DU
12                                             CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
